Arnold, J.,
delivered the opinion of the court.
It was decided on a former appeal in this case that the bond executed by Roberts, on the 15th day of April, 1873, was security for the faithful performance of his duties as guardian from that date, and that the first bond executed by him was security only for default occurring prior to the execution of the second bond. McWilliams v. Norfleet, 60 Miss. 987.
What were the duties of Roberts as guardian after the execution of the second bond ? Were they in any manner less than they had been before, or different from the obligations usually assumed by guardians ? Clearly not. It was his duty, as guardian then, as it had been before, to exercise reasonable care and diligence in the management of the ward’s estate, to collect debts and securities belonging to the estate, and to administer the trust confided to him for the benefit of the wards, and not for the advantage of himself or his associates in business. 2 Kent Com. 229, 230; 1 Perry on Trusts, §§ 266, 438-441; Schouler on Dom. Rel. 461, 462.
A guardian’s bond imports responsibility for losses occasioned by negligence or inattention, as well as for the corruption of the guardian. It cannot be that a breach of the first bond confers any immunity upon Roberts or the sureties on his second bond for an infraction of the latter. They are liable not only for money and assets of the wards’ estate which “ actually came into the hands ” of Roberts after the second bond was executed, but also for such as he might and could have collected and reduced to possession by a faithful administration of his office. Any other doctrine would be a novelty in the law in relation to guardians and trusts. Crump v. Gerock, 40 Miss. 765; Banks v. Macken, Ib. 256; Moffatt v. Loughbridge, 51 Miss. 211; Perry on Trusts, §§ 266, 438-441.
The record shows that when the second bond was executed Roberts held a note for ten thousand dollars, payable to him as guardian, made by a solvent firm, of which he was a member, for money of his wards previously lent by him without an order of court for that purpose, and that for several years afterward the note could, unquestionably, have been collected by proper attention,. *187and that Roberts made no effort whatever to collect the note, and that the money due thereon was lost.
The sureties on the second bond are liable for the amount of the note and interest thereon at ten per cent., as well as for other money collected by the guardian after they became sponsors for his fidelity.

The decree is reversed and the cause remanded, with directions for an account to be taken and a decree entered in favor of appellants, in accordance with the principles announced in this opinion.